       Case 9:18-cv-00148-DLC Document 104 Filed 05/31/21 Page 1 of 14



Stephen D. Bell
DORSEY & WHITNEY LLP - MISSOULA
125 Bank Street
Millennium Building, Suite 600
Missoula, Montana 59802
Bell.steve@dorsey.com

Tyson A. McLean
KRIS A. MCLEAN LAW FIRM, PLLC
2315 McDonald Ave., Suite 106
Missoula, Montana 59801
Phone: (406) 396-9367
tyson@krismcleanlaw.com

Attorneys for Plaintiff Brendan E. Adams

                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION
 BRENDAN E. ADAMS, an individual,
                                              Cause No. CV 18-148-M-DLC
       Plaintiff and Counter Defendant,
 v.
                                           PLAINTIFF’S RESPONSE BRIEF
 HOWARD C. ROBERTS,                        TO DEFENDANT’S MOTION FOR
 an individual,                             ATTORNEY FEES AND COSTS

      Defendant and Counter Claimant.


      COMES NOW, Plaintiff and Counter Defendant, Brendan E. Adams,

(hereinafter “Adams”), by and through his counsel of record, and submits this

response brief to Defendant and Counter Claimant’s (hereinafter “Roberts”)

Motion for Award of Attorney’s Fees and Costs. For the reasons that follow, this

PLAINTIFF’S RESPONSE BRIEF                                       Page 1 of 14
         Case 9:18-cv-00148-DLC Document 104 Filed 05/31/21 Page 2 of 14



Court should deny Roberts’ motion for attorney’s fees and reduce the requested

costs.

               RESPONSE TO ROBERTS’ MOTION FOR COSTS

                                       Argument

         Roberts relies on Fed. R. Civ. P 54(d)(1) and Local Rule 54.1 to request his

costs be paid by Adams. Absent a court order, federal statute or a Federal Rule of

Civil Procedure that “provides otherwise,” the decision to award costs to the

prevailing party lies within this Court’s sound discretion. Marx v. Gen. Revenue

Corp., 568 U.S. 371, 377, 133 S. Ct. 1166, 1172, 185 L. Ed. 2d 242 (2013)

(quoting Fed. R. Civ. P. 54(d)(1)). Local Rule 54.1(b)(1)(A) states, “[c]osts of

depositions taken solely for discovery purposes and depositions of the moving

party’s witnesses who are withdrawn or precluded from testifying are not

allowed.” Further, “[c]osts and fees paid for witnesses paid under 28 U.S.C. § 1821

are allowed for each day a witness testifies at trial. Otherwise, the moving party

must establish the witness’s presence was required.” Local Rule 54.1(b)(2)(A)

(emphasis added).

         Adams objects to Roberts’ request for his expert witness fees of $2,492.50.

Reasons for objection: “Federal law allows the defendant to recover forty (40)

dollars per day per witness.” Aceves v. Allstate Ins. Co., 68 F.3d 1160, 1167 (9th

PLAINTIFF’S RESPONSE BRIEF                                           Page 2 of 14
       Case 9:18-cv-00148-DLC Document 104 Filed 05/31/21 Page 3 of 14



Cir. 1995) (citing 28 U.S.C. § 1821(b)) (vacating the district court’s expert witness

award for costs and holding the district court should have applied 28 U.S.C. §

1821(b) when it determined expert witness costs. Id. at 1168.). “A federal court

may not exceed this limit without explicit statutory or contractual authorization.”

Aceves, 68 F.3d at 1167 (citing Crawford Fitting Co. v. J.T. Gibbons, Inc., 482

U.S. 437, 445, 107 S.Ct. 2494, 2499, 96 L.Ed.2d 385 (1987)). “The court may not

use other cost provisions like 28 U.S.C. § 1920 or Federal Rule of Civil Procedure

54(d) to circumvent section 1821(b).” Crawford Fitting Co., 482 U.S. at 442. In

this case, there is no contractual or statutory authorization to exceed the witness fee

of $40 per day. Accordingly, Roberts’ request for reimbursement for his expert

fees should be reduced to only $40—the one-day cost for his attendance at his

deposition. Local Rule 54.1(b)(2)(B); 28 U.S.C. § 1821 (2)(b); 28 U.S.C. § 1920;

Crawford Fitting Co., 482 U.S. at 445. Further, Roberts’ experts’ mileage of

$0.65/mile has no basis in the law, specifically, the internal revenue service code

and should be excluded. 28 U.S.C. § 1821(c)(2); 5 U.S.C. § 5704(a)(1).

      Roberts requested costs that are wholly unrelated to witness testimony at

trial. Adams objects to the following costs and fees requested for witnesses who

did not testify at trial and provides the reasons for the objection. Local Rule

54.1(a)(2).

PLAINTIFF’S RESPONSE BRIEF                                           Page 3 of 14
      Case 9:18-cv-00148-DLC Document 104 Filed 05/31/21 Page 4 of 14



      1. Objection as to John Kenney’s witness fees and costs – Sanctions

         Hearing & Trial for a total of $306.24. Reasons for objection: Roberts

         was not the prevailing party on the sanctions issue. (Doc. 57). John

         Kenney’s testimony at the sanctions hearing was not testimony at trial.

         Local Rule 54.1(b)(2)(A). Roberts failed to identify John Kenney’s

         witness fees and costs related to trial. As such, all fees and costs related

         to John Kenney should be excluded.

      2. Objection as to Les Walter’s witness fees and costs – Sanctions hearing

         for a total of $149.74. Reasons for objection: Roberts was not the

         prevailing party on the sanctions issue. (Doc. 57). Les Walter’s testimony

         at the sanctions hearing was not testimony at trial. Local Rule

         54.1(b)(2)(A).

      3. Objection as to Rhonda Walter’s witness fees and costs – Sanctions

         hearing for a total of $149.74. Reasons for objection: Roberts was not the

         prevailing party on the sanctions issue. (Doc. 57). Rhonda Walter’s

         testimony at the sanctions hearing was not testimony at trial. Local Rule

         54.1(b)(2)(A). Rhonda Walter presumably traveled with her husband in

         the same vehicle to court and their mileage is a duplicate of the other.

      4. Objection as to Jane Nolan’s witness fees and costs – Sanctions hearing

PLAINTIFF’S RESPONSE BRIEF                                           Page 4 of 14
       Case 9:18-cv-00148-DLC Document 104 Filed 05/31/21 Page 5 of 14



           totaling $153.34. Reasons for objection: Roberts was not the prevailing

           party on the sanctions issue. (Doc. 57). Jane Nolan did not testify. Local

           Rule 54.1(b)(2)(A).

      5. Objection as to Levi Read’s witness fees and costs – Sanctions hearing

           totaling $119.52. Reasons for objection: Roberts was not the prevailing

           party on the sanctions issue. (Doc. 57). Levi Read’s testimony at the

           sanctions hearing was not testimony at trial. Local Rule 54.1(b)(2)(A).

      Adams objects to Roberts’ request for costs related to his service of his

subpoenas on Les Walter, John Kenney (two subpoenas), Jane Nolan, Levi Read,

and Rhonda Walter. Each service of subpoena cost $100 each for a total of $600.

Reasons for objection: Roberts was not the prevailing party on the sanctions issue.

Jane Nolan never testified. Les and Rhonda Walter and Levi Read did not testify at

trial. John Kenney only needed one subpoena to testify at trial and Adams

presumes one of his subpoenas was for the sanctions hearing where Roberts did not

prevail on that issue. Adams cannot find any legal authority that permits subpoena

costs to be awarded to the non-prevailing party. See 28 U.S.C. § 1920; Local Rule

54.1. Roberts has not identified any legal basis that allows these costs to be

awarded.

      Finally, Adams objects to Roberts’ request for costs related to the deposition

PLAINTIFF’S RESPONSE BRIEF                                           Page 5 of 14
       Case 9:18-cv-00148-DLC Document 104 Filed 05/31/21 Page 6 of 14



of Howard C. Roberts and Lindsay Roberts for a total of $539.90. Reasons for

objection. These depositions were taken solely for discovery purposes and were

not used at trial. Local Rule 54.1(b)(1)(A) and (B)(ii).

                                     Conclusion

      Based on the foregoing reasons, Roberts costs should be reduced by

$4,470.98 to a total of $2,595.80.

 RESPONSE TO ROBERTS’ MOTION FOR ATTORNEY’S FEES AS TO
    HIS JUSTIFIABLE USE OF FORCE AFFIRMATIVE DEFENSE

                                     Introduction

      After a five (5) day jury trial, the jury reached a verdict that simultaneously

found that Adams did not assault Roberts, but Roberts was justified in using force

against Adams. (Doc. 93, 1 and 4). The jury also found that Roberts did not

commit a battery against Adams. Id. at 1. Roberts’ affirmative defense of

justifiable use of force was raised in defense of Adams’ “claim for assault and

intentional infliction of emotional distress…because Roberts was acting in self-

defense in response to Adams’ oral statements and actions.” (Doc. 4, 4, ¶ 3.). Thus,

Roberts’ affirmative defense of justifiable use of force extends only to those two

counts. But Roberts’ defense counsel submitted “the total amount of reasonable

attorney fees incurred by Howard Roberts in relation to this matter” totaling

$77,395.00. (Doc. 100-1, 2, ¶ 8). Roberts attorney’s fees, if awarded at all, must be
PLAINTIFF’S RESPONSE BRIEF                                          Page 6 of 14
       Case 9:18-cv-00148-DLC Document 104 Filed 05/31/21 Page 7 of 14



limited by this Court to the fees expended related solely to Roberts’ justifiable use

of force defense and must be reasonable.

                                  Legal Standard

      In a diversity case, applicable state law controls both the award of and the

reasonableness of attorney’s fees. Riordan v. State Farm Mut. Auto. Ins. Co., No.

CV 07-38-M-DWM-JCL, 2008 WL 2512023, at *2 (D. Mont. June 20,

2008), aff'd, 589 F.3d 999 (9th Cir. 2009) (citing Carnes v. Zamani, 488 F.3d

1057, 1059 (9th Cir.2007) (citations omitted). “Accordingly, Montana law supplies

the rule of decision regarding whether or not [Roberts] has a substantive right to

recover attorneys fees.” Riordan, WL 2512023, at *2. The procedure for requesting

an award of attorney’s fees in a diversity action, however, is governed by federal

law. Id. “Montana follows the American Rule regarding attorney fees where each

party is ordinarily required to bear his or her own expenses absent a contractual or

statutory provision to the contrary…” Est. of Gleason v. Cent. United Life Ins. Co.,

2015 MT 140, ¶ 81, 379 Mont. 219, 238, 350 P.3d 349, 362 (citing Winter v. State

Farm, 2014 MT 168, ¶ 31, 375 Mont. 351, 328 P.3d 665) (citations omitted). The

reasonable amount of attorney's fees awarded is left to the discretion of the district

court. DiMarzio v. Crazy Mountain Const., Inc., 2010 MT 231, ¶ 53, 358 Mont.




PLAINTIFF’S RESPONSE BRIEF                                           Page 7 of 14
       Case 9:18-cv-00148-DLC Document 104 Filed 05/31/21 Page 8 of 14



119, 127, 243 P.3d 718, 724; See Plath v. Schonrock, 2003 MT 21, ¶ 40, 314 Mont.

101, 64 P.3d 984.

                                     Argument

      The jury returned a verdict that Roberts was justified in his use of force

against Adams without finding that an assault or battery occurred. If the Court

determines that attorney’s fees should be awarded, the Court must limit those

attorney’s fees to only Roberts’ justifiable use of force defense. Northwestern Natl.

Bank of Great Falls v. Weaver-Maxwell, Inc., 224 Mont. 33, 44, 729 P.2d 1258,

1264-65 (1987). Roberts spent a moment at trial to develop his justifiable use of

force defense when he testified that he extended his arm out and hit Adams in the

chest and neck area when Adams approached him on his 4-wheeler. This testimony

and the justifiable use of force defense is but a drop in the bucket of Roberts’

request for all his attorney’s fees totaling $77,395.00. Indeed, Roberts’ defense

counsel’s itemized billing provides clear evidence that a lion’s share of Roberts’

attorney’s fees was attributed to the other counts, motions, discovery, and hearings

in this case that are not tied to Mont. Code Ann. § 27-1-722 and thus no attorney

fees are allowed.

   1. Roberts’ Attorney Fee Request Must be Limited.

      Roberts’ attorney fees must be based only on the time his attorney spent on

PLAINTIFF’S RESPONSE BRIEF                                          Page 8 of 14
       Case 9:18-cv-00148-DLC Document 104 Filed 05/31/21 Page 9 of 14



his justifiable use of force defense. “In a lawsuit involving multiple claims or

multiple theories, an award of attorney fees must be based on the time spent by the

prevailing party's attorney on the claim or theory under which attorney fees are

allowable." Northwestern Natl. Bank of Great Falls, 224 Mont. at 44, 729 P.2d at

1264-65 (citing Kadillak v. Mont. Dept. of State Lands, 198 Mont. 70, 74, 643 P.2d

1178, 1181 (1982)). Only when it is impossible to segregate the attorney’s time

between claims is a party entitled to their reasonable attorney’s fees for the case.

Blue Ridge Homes, Inc. v. Thein, 2008 MT 264, ¶ 79, 345 Mont. 125, 191 P.3d

374; see also Donnes v. Orlando, 221 Mont. 356, 361-62, 720 P.2d 233, 237

(1986).

      Roberts argues he is entitled to reasonable attorney’s fees pursuant to Mont.

Code Ann. § 27-1-722(4) that provides “[t]he prevailing party in an action in

which a defense is asserted under this section is entitled to costs and reasonable

attorney fees.” But Roberts offered no detailed information that allows this Court

to determine the time his attorney spent on his justifiable use of force defense.

Instead, Roberts’ counsel requests a blanket attorney’s fees request for all his work

on this matter stating “’[t]he billing records establish that the attorney fees incurred

by Howard Roberts were reasonable and necessary in defending Brendan Adams’

claims asserted against Howard Roberts in this matter” and “the total amount of

PLAINTIFF’S RESPONSE BRIEF                                            Page 9 of 14
      Case 9:18-cv-00148-DLC Document 104 Filed 05/31/21 Page 10 of 14



reasonable attorney fees incurred by Howard Roberts in relation to this matter is

$77,395.00.” (Doc. 100-1, 2, ¶ 6 and 8). But Roberts’ counsel’s request for an

award of his full attorney’s fees is contrary to Montana law. If Roberts is entitled

to attorney’s fees, it is only those attorney’s fees provided for in statute and related

to his justifiable use of force defense. Northwestern Natl. Bank of Great Falls, 224

Mont. at 44; Est. of Gleason, 2015 MT at ¶ 81.

      Roberts’ attorney’s itemized billing reveals that the attorney’s fees requested

do not delineate in any discernible fashion the time Roberts’ attorney spent on his

justifiable use of force defense. (Doc. 100-1, 4–8). Accordingly, this Court should

award no fees since Roberts failed to identify any fees related to Roberts’

justifiable use of force defense. Northwestern Natl. Bank of Great Falls, 224 Mont.

at 44; Plath, 2003 MT at ¶ 39 (stating “[i]n contested cases [The Montana Supreme

Court] [is] inclined to follow those states requiring the introduction of proof from

which a reasonable fee may be determined. To award a fee in such a case without

proof would be to disregard the fundamental rules of evidence. An award of fees,

like any other award, must be based on competent evidence.” Id. (emphasis in

original)). Here, Roberts’ evidence of his attorney’s fees is too vague to establish

the fees related to his justifiable use of force defense and should be denied.

      Roberts may argue that his claims are impossible to segregate but his

PLAINTIFF’S RESPONSE BRIEF                                           Page 10 of 14
       Case 9:18-cv-00148-DLC Document 104 Filed 05/31/21 Page 11 of 14



itemized attorney’s fees offer detail that evidence work not related to his justifiable

use of force defense. Reviewing Roberts’ attorney’s fees, Roberts’ attorney’s fees

unrelated to his justifiable use of force defense include those related to: expert

witness disclosures, objections to expert disclosures, response to motion to extend

deadlines, motion for summary judgment regarding lack of expert testimony on the

issue of damages, motion in limine and briefing, depositions of doctors, phone

calls with opposing counsel regarding pretrial procedures, the preparation of the

application for fees and costs (and the research associated with those filings),

motions for witnesses to appear via Zoom, voir dire preparation, trial binder

preparation, trial subpoenas and other subpoena work, the preparation for and

deposition of Tom Henesh, any research or activities related to 404 evidence,

scheduling order work, and phone calls with witnesses other than Roberts 1. Exhibit

A. The attorney’s fees identified in Exhibit A should not be awarded because these

attorney’s fees are clearly unrelated to Roberts’ justifiable use of force defense 2.

Id.

       Roberts is also requesting fees related to the sanctions issue. He was not the

1
  Plaintiff Counter-defendant in no way concedes that those fees which are not expressly
excludable are in fact related to the cause of action by which Roberts claims to be entitled to
attorney’s fees. As explained in detail, case law requires that the timekeeper provide sufficiently
clear entries so that the time can be tied to a particular cause of cause of action. Roberts has
failed in that regard.
2
  Adams submitted a spreadsheet that identifies those fees that are expressly excludable for this
Court’s convenience and consideration. Exhibit A.
PLAINTIFF’S RESPONSE BRIEF                                                       Page 11 of 14
       Case 9:18-cv-00148-DLC Document 104 Filed 05/31/21 Page 12 of 14



prevailing party on that issue. (Doc. 57, 13). Accordingly, the Court should

exclude all those attorney’s fees that are tied to the sanctions dispute. Northwestern

Natl. Bank of Great Falls, 224 Mont. at 44; Exhibit A.

      In sum, Roberts should not be awarded attorney’s fees because he failed to

identify those fees related to his justifiable use of force defense. In the alternative,

Roberts should be required to segregate his attorney’s fees spent solely on his

justifiable use of force defense.

   2. Roberts Attorney Fee Request is Not Reasonable.

      An award for attorney’s fees must be reasonable and ascertained under the

facts of each case. Plath 2003 MT at ¶ 36. Plath sets forth a non-exclusive multi-

factor test to determine whether attorney’s fees are reasonable. Id. The Plath

factors are to be considered as guidelines and include: (1) the amount and character

of the services rendered; (2) the labor, time and trouble involved; (3) the character

and importance of the litigation in which the services were rendered; (4) the

amount of money or the value of the property to be affected; (5) the professional

skill and experience called for; (6) the attorneys' character and standing in their

profession; and (7) the results secured by the services of the attorneys. Id.

      Regarding factors (3) – (5), this case arises out of an altercation between two

adult men in rural Montana. The ramifications of this litigation affected only the

PLAINTIFF’S RESPONSE BRIEF                                            Page 12 of 14
       Case 9:18-cv-00148-DLC Document 104 Filed 05/31/21 Page 13 of 14



parties and was not of public import. The legal issues were not complex.

      Regarding factor (6), Mr. Wagner is a rising attorney in the Missoula legal

community having recently started his own firm after practicing with Datsopoulos,

MacDonald & Lind, P.C. Adams is unfamiliar with Mr. Wanger’s regional,

national, or international reputation. However, Adams points out that at the outset

of this case Mr. Wagner’s hourly rate was $225/hour in 2018 through 2020 but

then increased to $275/hour when he started his own firm. (Doc. 100-1, 4–8). Mr.

Wagner’s rate should remain at $225/hour for the entire litigation.

      As for factor (7), the jury award for Roberts is adequate to compensate him

and his attorney.

      As argued above, Roberts’ attorney claims his attorney’s fees totaled

$77,395.00 for the entire case. That amount is unreasonable given the nature of this

case. To receive reasonable attorney’s fees, Roberts has the burden of proving

which fees are reasonable and related to his justifiable use of force defense. Plath,

2003 MT at ¶ 36; Northwestern Natl. Bank of Great Falls v. 224 Mont. at 44. He

has failed to do so. Accordingly, the Court should deny his request for attorney’s

fees related to his justifiable use of force defense.

                                   CONCLUSION

      For the reasons identified and argued above, any award of attorney fees in

PLAINTIFF’S RESPONSE BRIEF                                         Page 13 of 14
      Case 9:18-cv-00148-DLC Document 104 Filed 05/31/21 Page 14 of 14



this case mut be reasonable and strictly limited to those reasonable attorney’s fees

associated with Roberts’ justifiable use of force defense. Roberts failed to identify

his attorney’s fees related to his justifiable use of force defense. As such, his

motion for attorney’s fees should be denied.

      If any costs are awarded, Roberts’ costs should be reduced to $2,595.80.



      RESPECTFULLY SUBMITTED this 31st day of May, 2021.

                                               /s/ Tyson A. McLean
                                               Tyson A. McLean
                                               KRIS A. MCLEAN LAW FIRM, PLLC
                                               Attorney for Brendan E. Adams



                              Certificate of Compliance

      The undersigned certifies this brief contains 2,794 words according to

Microsoft Word count excluding the caption, this certification, table of contents

and authorities, exhibit index, and any certificate of service. Local Rule 7.1(d)(2).



                    DATED this 31st day of May, 2021.

                                               /s/ Tyson A. McLean
                                               Tyson A. McLean
                                               KRIS A. MCLEAN LAW FIRM, PLLC
                                               Attorney for Brendan E. Adams

PLAINTIFF’S RESPONSE BRIEF                                           Page 14 of 14
